Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/21 has been entered.
Information Disclosure Statement
The information disclosure statement filed 10/21/2021 and 10/22/21 has been considered and an initialed copy is enclosed.

Claim Rejections Withdrawn
The rejection of claim(s) 1, 2, 9 and applied to new claim 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarvis et al. US 2007/0067855 3/22/2007 is withdrawn in view of the amendment filed 8/30/21 to recite silk free pupa.

The rejection of claim(s) 1 and new claim 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarvis et al. US 2007/0067855 3/22/2007 as evidenced by Capinera, John L. http://entnemdept.ufl.edu/creatures/veg/leaf/cabbage_looper.htm retrieved 11/6/2020 is withdrawn in view of the amendment filed 8/30/21 to recite silk free pupa and in view of the declaration of Dr. Jose Angel Martinez Escribano.  The declaration under 37 CFR 1.132 filed 8/30/21 is sufficient to overcome the instant rejection.
The rejection of claim 14 under 35 U.S.C. 102(a)(1) as being anticipated by Jarvis et al. US 2007/0067855 3/22/2007 as evidenced by Capinera, John L. http://entnemdept.ufl.edu/creatures/veg/leaf/cabbage_looper.htm retrieved 11/6/2020 is 

The rejection of claims 1, 2, 3, 4, 5, 6, 7, 9, 10, 11 and new claim 22 under 35 U.S.C. 103 as being unpatentable over Jarvis et al. US 2007/0067855 3/22/2007 in view of Gomez et al WO 2012/168492 12/13/2012 cited in IDS and with respect to claim 22 (as evidenced by Capinera, John L. http://entnemdept.ufl.edu/creatures/veg/leaf/cabbage_looper.htm retrieved 11/6/2020) is withdrawn in view of the amendment to claim 14 filed 8/30/2 and in view of the declaration of Dr. Jose Angel Martinez Escribano.  The declaration under 37 CFR 1.132 filed 8/30/21 is sufficient to overcome the instant rejection.

The rejection of claim 14, 15, 16 and applied to new claim 23 under 35 U.S.C. 103 as being unpatentable over Jarvis et al. US 2007/0067855 3/22/2007 as evidenced by Capinera, John L. http://entnemdept.ufl.edu/creatures/veg/leaf/cabbage_looper.htm retrieved 11/6/2020 in view of Gomez et al WO 2012/168492 12/13/2012 cited in IDS is withdrawn in view of the amendment to claim 14 filed 8/30/2 and in view of the declaration of Dr. Jose Angel Martinez Escribano.  The declaration under 37 CFR 1.132 filed 8/30/21 is sufficient to overcome the instant rejection.

Response to Applicants Comments (See reply filed 10/21/21 starting on page 10) that the claims are non-obvious over the proposed combination of Lu and Carpenter set forth in the Advisory Action Mailed 9/23/21
All of Applicants Argument in response to the proposed rejection i.e. combination of Lu and Carpenter with respect to the product claims i.e. the silk-free pupa (see advisory action mailed 9/23/21) has been considered and is found persuasive. In addition the declaration of under 37 CFR 1.132 filed Dr. Jose Angel Martinez Escribano on 10/21/21 is sufficient to overcome the proposed obviousness rejection i.e. combination of 


Status of the Claims

Claims 1-7, 9-11, 13-18, 21 and 23-24 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645